 

Exhibit 10.1

[image_001.jpg]

 

For Immediate Release

 

 

Omagine, Inc. Appoints Alan M. Matus as Director

 

New York – August 28, 2015 - Omagine, Inc. [OTCQB: OMAG] today announced that
Alan M. Matus has been appointed as an independent Director of Omagine, Inc.
(“Omagine” or the “Company”) effective September 1, 2015. With Mr. Matus’
appointment, the majority of the Company’s Board of Directors now consists of
non-executive independent outside directors.

 

Mr. Matus has five decades of residential, hospitality and commercial real
estate development experience. He is a seasoned real estate industry executive
and owner who has personally directed the development, planning, architectural
design, financing, construction and marketing of many public and private
developments both internationally and in the U.S. Mr. Matus graduated as a
Chartered Accountant (a CPA equivalency) from the University of Witwatersrand,
Johannesburg, South Africa.

 

Mr. Matus is an owner and operator of Acqualina Residences and Resort, a
beachfront luxury resort just north of Miami, Florida which he developed and
opened in 2006 (www.Acqualinaresort.com). Its Mediterranean villa décor offering
ocean and Intracoastal views was designed with a distinct European feel. The
resort, including the 20,000 square foot Acqualina Spa by global spa leaders
ESPA, is a recipient of the coveted Forbes Travel Guide Five Star Award, the AAA
Five Diamond Award and the Andrew Harper’s Reader’s Choice Award for Top 20
Beach and Family Resorts worldwide. In 2015 Acqualina Mansions, comprising 79
ultra-luxurious residences, was added to the resort and an additional 265
residences are currently being planned for the future.

 

Mr. Matus joined Williams Island as its President and Chief Executive Officer in
the 1980’s to conceive, develop, build and manage this two billion dollar
landmark residential and resort community on the Intracoastal Waterway in
Aventura, Florida (http://www.williamsislandclub.com). This renowned 80-acre
community has been heralded worldwide as a “world unto itself”. It is also known
as the “Florida Riviera”. Mr. Matus currently resides in Williams Island and is
active in professional industry organizations.

 

Omagine’s president, Frank J. Drohan, remarked: “Alan brings a highly diverse
skill set to the Board and to our business with his development, ownership and
operational expertise, finance experience and other relevant real estate
development skills. He has international experience, great taste and a terrific
design sense. Alan’s focus on customer amenities and experiences and his
distinguished professional accomplishments in the real estate development
business will greatly benefit our Company, its shareholders and our vision for
the Omagine Project. I am greatly pleased that we were successful in recruiting
someone of Alan’s stature and proven ability to our Board and we look forward to
his contributions to our continued success.”

 

About Omagine, Inc.

 

Omagine, Inc. is a publicly traded U.S. company (Stock Symbol: OMAG). The
Company is focused on real-estate, entertainment and hospitality opportunities
in the Middle East and Northern Africa (the “MENA Region”) and on the design and
development of unique tourism destinations that are thematically imbued with
culturally aware, historically faithful, and scientifically accurate
entertainment experiences. Governments in the MENA Region are highly focused on
diversifying their economies to create employment opportunities for their
citizens via the development of tourism destination projects. It is the
Company’s opinion that this governmental strategic vision combined with the
enormous financial resources in the MENA Region will continue to present superb
development opportunities.

Investors or interested parties may visit Omagine’s website at www.omagine.com
for more information about the Company or http://agoracom.com/ir/omagine which
is the Company’s investor relations website.

 

This press release may contain forward-looking statements within the meaning of
the Private Securities Litigation Reform Act of 1995. Statements contained in
this press release that are not historical facts, may be deemed to be
forward-looking statements and are subject to risks and uncertainties.
Forward-looking statements are based on current facts and analyses and other
information that are based on forecasts of future results, estimates of amounts
not yet determined and assumptions of management. Readers are urged not to place
undue reliance on the forward-looking statements, which speak only as of the
date hereof.  Additional information on risks and other factors that may affect
the business and financial results of Omagine, Inc. can be found in the “SEC
Filings” of Omagine, Inc. with the United States Securities and Exchange
Commission (“SEC”). Investors are urged to review the Company’s SEC Filings.

 

Contact:

Omagine, Inc.

Corporate Inquiries

Charles P. Kuczynski, Vice-President

Telephone: +1-212-563-4141 -- Ext. 208

Email: charles.kuczynski@omagine.com

 

 

 

 

 

 

 

 